Per Curiam.
1. Where the grantor in a first security deed reacquired the property by purchasing the same at a sale under a power contained in such deed, a junior security deed made to another by the same grantor immediately attached as a first claim upon the property, and constituted an encumbrance thereon as against a subsequent grantee of such purchaser, notwithstanding the second deed may have showed upon its face that it was a junior deed. Code of 1933, § 29-111; Hill v. O’Bryan, 104 Ga. 137 (2) (30 S. E. 996) ; Isler v. Griffin, 134 Ga. 192 (4) (67 S. E. 854).
2. Under the above ruling, the petition in this case failed to state a cause of action, and it was error to overrule the general demurrer.

Judgment reversed.


All the Justices concur, except